The opinion of the court was delivered by
Miller, J.
This is an application for a mandamus to compel the clerk of the Civil District Oourt to issue, without charge, a copy of the naturalization papers of the relator, and the appeal is by the clerk, from a judgment making peremptory the mandamus.
The relator’s reliance is on the 32d section of Act No. 123, p. 164, of 1880, which required the clerk to issue the copy on the application of the party, and without charge. The clerk bases his refusal on the subsequent Act No. 136 of 1880 authorizing the clerk to charge for copies generally.
The title of the Act No. 123 of 1880 is to provide a system of registration. It is minute in its provisions to- secure a correct registration, refers to certificates of naturalization to be produced as evidence of the right to register, and to this end requires copies to be furnished by the clerk when the originals are lost, and that no charge shall be made. It is contended the title to this act does not cover-the subject of the 32d section in reference to the furnishing of these copies. We think the method of registry, that the purpose of the act was to direct, would have been imperfect without providing for-obtaining the naturalization certificates, the evidences of citizenship, and the direction for copies without cost was within the scope of the title as an incident of the subject of the act. Const., Art. 29; Municipality No. 3 vs. Michoud, 6 An. 305; Succession of Lanzetti, 9 Án. 329; Succession of Aaron, 11 An. 671.
The other contention of the defendant is that the 32d section of Act No. 123 of 1880 is repealed by the Act No. 136 of 1880, the fee bill. The charge for copies generally, authorized by that act, is, in our view, not inconsistent with the special legislation in the previous ' act. A. general rule prescribed by a later statute is not accepted as manifesting any purpose to disturb the previously *1096enacted special rule. In our view Sec. 32 of the Act 123 of 1880 is still in force, and hence the relator is entitled to the copy without charge. Civil Code, Art. 23; Succession of Fletcher, 12 An. 498; State vs. Slave Kitty, 12 An. 805; State vs. Labatut, 39 An. 513.
The judgment of the District Courtis therefore affirmed with costs.